Deen, Presiding Judge,
concurring specially in Judge Banke’s dissent.
As this case comes to me three differing opinions have been written by Judges McMurray, Smith and Banke.
The words of Dr. Jerome R. Head are appropriate:
'T behold
Men milling madly in a wild melee
As they have done since man’s first tale was told,
And each one shouting, 'Come! this way, this way.’
'Which way?’ I ask, 'And why?’ 'and Where go you?’
'Follow,’ each cries. Ah yes, but follow who?”
After careful consideration I feel that I must follow Judge Banke.